Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE: ROSALINDA MARTINEZ,   )
		          No. 08-03-00512-CV

)
				Relator.)
		AN ORIGINAL PROCEEDING

)
)
			 IN MANDAMUS

)

OPINION ON PETITION FOR WRIT OF MANDAMUS


	This is an original proceeding in mandamus.  Rosalinda  Martinez, Relator, seeks a writ of
mandamus requiring the Honorable Patricia Macias, Judge of the 388th District Court of El Paso
County, to vacate or set aside a final decree of divorce.  In the time since Relator filed her petition
for writ of mandamus, Respondent has entered an order granting Relator's motion for new trial. 
Because Relator has been granted the relief she sought by her petition for writ of mandamus, we
deny the petition as moot.
PER CURIAM
Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.